JOURNAL ENTRY AND OPINION
Jerry Moore, relator, filed a complaint for a writ of mandamus to compel respondent, Judge Bridget McCafferty, to rule on various motions and/or petitions for postconviction relief filed in C.P. Case No. CR-227207 in January, February and April, 1999. Respondent moved for summary judgment based on mootness, which is unopposed, and attached certified copies of journal entries dated August 20, 1999 denying relator's motion for reconsideration of the denial of postconviction relief and denying relator's motion for an evidentiary hearing. Respondent also submitted a certified copy of findings of fact and conclusions of law that were issued on July 28, 1998. Since the relief requested has been performed, this action is moot. A writ of mandamus cannot be issued to compel an act already performed. State ex rel. Jerningham v.Cuyahoga County Court of Common Pleas (1996), 74 Ohio St. 3d 278,658 N.E.2d 723. Accordingly, respondent's motion for summary judgment is granted.
Writ denied. Costs to relator.
ANN DYKE, J., CONCURS.
                             _________________________________ JAMES M. PORTER ADMINISTRATIVE JUDGE